Exhibit 10.4
ANNEX IV
TO
SECURITIES PURCHASE AGREEMENT


REGISTRATION RIGHTS AGREEMENT


     THIS REGISTRATION RIGHTS AGREEMENT, dated as of April 3, 2006 (this
"Agreement"), is made by and between PLURISTEM LIFE SYSTEMS, INC., a Nevada
corporation with headquarters located at MATAM Advanced Technology Park,
Building No. 20, Haifa, Israel 31905 (the “Company”), and each entity named on a
signature page hereto (each, an “Initial Investor”) (each agreement with an
Initial Investor being deemed a separate and independent agreement between the
Company and such Initial Investor, except that each Initial Investor
acknowledges and consents to the rights granted to each other Initial Investor
under such agreement).

W I T N E S S E T H:


     WHEREAS, upon the terms and subject to the conditions of the Securities
Purchase Agreement of even date herewith between the Initial Investor and the
Company (the “Securities Purchase Agreement”; capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Securities
Purchase Agreement), the Company has agreed to issue and sell to the Initial
Investors the Debentures and the Warrants; and

     WHEREAS, the Debentures are convertible into shares of Common Stock (the
“Conversion Shares”; which term, for purposes of this Agreement, shall include
shares of Common Stock of the Company issuable in lieu of accrued interest
through the Maturity Date of the Debentures, as that term is defined in and as
contemplated by the Debentures) upon the terms and subject to the conditions
contained in the Debentures; and

     WHEREAS, the Warrant Shares may be issued upon the exercise of the
Warrants; and

     WHEREAS, to induce the Initial Investor to execute and deliver the
Securities Purchase Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), with respect to the Registrable Securities (as defined
below);

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Initial
Investor hereby agree as follows:

D/BIP/832564.2

--------------------------------------------------------------------------------

- 2 -


     1. Definitions. As used in this Agreement, the following terms shall have
the following meanings:

“Company Counsel” means Clark Wilson LLP.


     “Effective Date” means the date the SEC declares a Registration Statement
covering Registrable Securities and otherwise meeting the conditions
contemplated hereby to be effective.

     “Held Shares Value” means, for shares of Common Stock acquired by the
Investor upon a conversion of a Debenture within the thirty (30) days preceding
the Restricted Sale Date, but not yet sold by the Investor, the principal amount
of the Debentures converted into such Conversion Shares; provided, however, that
if the Investor effected more than one such conversion during such thirty (30)
day period and sold less than all of such shares, the sold shares shall be
deemed to be derived first from the conversions in the sequence of such
conversions (that is, for example, until the number of shares from the first of
such conversions have been sold, all shares shall be deemed to be from the first
conversion; thereafter, from the second conversion until all such shares are
sold).

     “Increased Shares” means the good faith estimate of number of shares which
the Company anticipates will be issuable to the Holder as a result of either or
both an adjustment to the Conversion Price or the issuance of Additional
Warrants resulting from the application of Section 4(g) of the Securities
Purchase Agreement.

     “Investor” means the Initial Investor and any permitted transferee or
assignee who agrees to become bound by the provisions of this Agreement in
accordance with Section 9 hereof and who holds Debentures or Registrable
Securities.

     “Other Issuable Shares” means (i) the Payment Shares, if any, issued or
issuable to the Holder as of the date of the filing of the Registration
Statement and any amendment thereto or any subsequent date, and (ii) the good
faith estimate of the Company of the number of the other Payment Shares or the
Increased Shares, as the case may be, which the Company anticipates, as of the
date of the filing of the Registration Statement and any amendment thereto, will
be issuable to the Holder pursuant to the provisions of the Transaction
Agreements.

     “Payment Shares” means shares of Common Stock issued by the Company as
provided in Section 2(b) below.

     “Permitted Selling Shareholders” has the meaning ascribed to it in Schedule
1 annexed hereto.

     “Permitted Suspension Period” means one or more periods aggregating not
more than thirty (30) days during any consecutive 12-month period during which
the Holder’s right to sell Registrable Securities under the Registration
Statement is suspended, provided, however, that each of such periods shall
neither (i) be for more than twenty (20) days nor (ii) begin less

D/BIP/832564.2

--------------------------------------------------------------------------------

- 3 -


than ten (10) Trading Days after the last day of the preceding suspension period
(whether or not such last day was during or after a Permitted Suspension
Period).

     “Potential Material Event” means any of the following: (i) the possession
by the Company of material information not ripe for disclosure in a registration
statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
registration statement would be detrimental to the business and affairs of the
Company; or (ii) any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in a registration statement at such time, which
determination shall be accompanied by a good faith determination by the Board of
Directors of the Company that the registration statement would be materially
misleading absent the inclusion of such information.

     “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415"), and the declaration or ordering of effectiveness of such
Registration Statement by the SEC.

     "Registrable Securities" means, collectively, the Conversion Shares, the
Warrant Shares, and the Other Issuable Shares.

     “Registration Statement” means a registration statement of the Company
under the Securities Act covering Registrable Securities on Form SB-2, if the
Company is then eligible to file using such form, and if not eligible, on Form
S-1 or other appropriate form.

     “Required Effective Date” means, initially, the Initial Required Effective
Date or the Increased Required Effective Date (as those terms are defined
below), as the case may be.

     “Required Filing Date” means the date as soon as practicable after the
Closing Date but no later than thirty (30) days after the Closing Date.

     “Restricted Sale Date” means the first date, other than a date during a
Permitted Suspension Period (as defined below), on which the Investor is
restricted from making sales of Registrable Securities pursuant to any
previously effective Registration Statement.

2.  Registration.  (a)  Mandatory Registration. 


     (i) The Company shall prepare and file with the SEC, as soon as practicable
after the Closing Date but no later than the Required Filing Date, a
Registration Statement registering for resale by the Investor a sufficient
number of shares of Common Stock for the Initial Investors to sell the
Registrable Securities. Notwithstanding the requirement to register all
Registrable Securities, the Company’s obligation to register the Registrable
Securities shall

D/BIP/832564.2

--------------------------------------------------------------------------------

- 4 -


initially be satisfied by the registration of the Initial Number of Shares to Be
Registered (as defined below). The “Initial Number of Shares to Be Registered”
is a number of shares of Common Stock which is at least equal to the sum of (x)
two hundred percent (200%) of the number of shares into which the Debentures and
all interest thereon through their respective Maturity Dates would be
convertible at the time of filing of such Registration Statement (assuming for
such purposes that all Debentures had been eligible to be converted, and had
been converted, into Conversion Shares in accordance with their terms, whether
or not such eligibility, accrual of interest or conversion had in fact occurred
as of such date) based on the Conversion Price in effect on, or within three (3)
Trading Days prior to, the date the Registration Statement is filed (or
subsequently amended), (y) the number of Warrant Shares covered by the Warrants
(assuming for such purposes that all the Warrants, including Additional
Warrants, had been issued, had been eligible to be exercised and had been
exercised for the issuance of Warrant Shares in accordance with their terms,
whether or not such issuance, eligibility or exercise had in fact occurred as of
such date), and (z) the number of Other Issuable Shares as of the date of the
filing of the Registration Statement or any amendment thereto (provided,
however, that for purposes of this provision, the number of Other Issuable
Shares shall not be greater than the number of such shares which the SEC permits
to be included in the Registration Statement). Unless otherwise specifically
agreed to in writing in advance by the Holder, the Registration Statement (X)
shall include only (1) the Registrable Securities, (2) the shares issuable on
exercise of warrants issued to the Finder in connection with the transactions
contemplated by the Transaction Agreements, (3) the shares of the Permitted
Selling Shareholders, if any, (Y) shall not restrict or limit the prices at
which the shares sold by the selling stockholders thereunder may be sold, and
(Z) shall also state that, in accordance with Rule 416 and 457 under the
Securities Act, it also covers such indeterminate number of additional shares of
Common Stock as may become issuable upon conversion of the Debentures, exercise
of the Warrants or issuances of Other Issuable Securities covered by such
Registration Statement to prevent dilution resulting from stock splits, stock
dividends or similar transactions.

(ii) The Company will use its reasonable best efforts to cause such

Registration Statement to be declared effective on a date (the “Initial Required
Effective Date”) which is no later than the earlier of (Y) five (5) days after
oral or written notice by the SEC that it may be declared effective or (Z)
ninety (90) days after the Closing Date.

     (iii) If at any time (an “Increased Registered Shares Date”), the number of
shares of Common Stock represented by the Registrable Securities, issued or to
be issued as contemplated by the Transaction Agreements, exceeds eighty percent
(80%) of the aggregate number of shares of Common Stock then registered or
sought to be registered in a Registration Statement which has not yet been
declared effective, the Company shall either

(X) amend the relevant Registration Statement filed by the Company pursuant to
the preceding provisions of this Section 2, if such Registration Statement has
not been declared effective by the SEC at that time, to register the Increased
Number of Shares to Be Registered (as defined below). The “Increased Number of
Shares to Be Registered” is a number of shares of Common Stock which is at least
equal to (A) the number of shares theretofore issued on conversion of the
Debentures

D/BIP/832564.2

--------------------------------------------------------------------------------

- 5 -


(including any interest paid on conversion by the issuance of Conversion Shares)
and on exercise of the Warrants, plus (B) the sum of (x) two hundred percent
(200%) of the number of shares into which the unconverted Debentures and all
interest thereon through their respective Maturity Dates would be convertible at
the time of filing of such Registration Statement or amendment (assuming for
such purposes that all Debentures, reduced by any previously converted
Debentures, had been eligible to be converted, and had been converted, into
Conversion Shares in accordance with their terms, whether or not such
eligibility, accrual of interest or conversion had in fact occurred as of such
date) based on the Conversion Price in effect on, or within three (3) Trading
Days prior to, the date the amendment to the Registration Statement is filed,
(y) the number of Warrant Shares covered by the unexercised Warrants (assuming
for such purposes that all the Warrants, including Additional Warrants, reduced
by any exercised Warrants, had been issued, had been eligible to be exercised
and had been exercised for the issuance of Warrant Shares in accordance with
their terms, whether or not such issuance, eligibility or exercise had in fact
occurred as of such date), (z) the number of Other Issuable Shares as of the
date of the filing of the Registration Statement or any amendment thereto
(provided, however, that for purposes of this provision, the number of Other
Issuable Shares shall not be greater than the number of such shares which the
SEC permits to be included in the Registration Statement), or

(Y) if such Registration Statement has been declared effective by the SEC at
that time, file with the SEC an additional Registration Statement (an
“Additional Registration Statement”) to register the number of shares equal to
the excess of the Increased Number of Shares to Be Registered (where the number
of shares determined by clause (x) is based on the Conversion Price in effect
on, or within three (3) Trading Days prior to, the date the additional
Registration Statement (or any amendment thereto) is filed, over the aggregate
number of shares of Common Stock already registered.

The Company will use its reasonable best efforts to cause such Registration
Statement to be declared effective on a date (each, an “Increased Required
Effective Date”) which is no later than (q) with respect to a Registration
Statement under clause (X) of this subparagraph (ii), the Initial Required
Effective Date and (r) with respect to an Additional Registration Statement, the
earlier of (I) five (5) days after notice by the SEC that it may be declared
effective or (II) fifty (50) days after the Increased Registered Shares Date.

(b) Payments by the Company.


     (i) If the Registration Statement covering the Registrable Securities is
not filed as contemplated by this Agreement with the SEC by the Required Filing
Date, the Company will make payment to the Initial Investor in such amounts and
at such times as shall be determined pursuant to this Section 2(b).

D/BIP/832564.2

--------------------------------------------------------------------------------

- 6 -


     (ii) If the Registration Statement covering the Registrable Securities is
not effective by the relevant Required Effective Date or if there is a
Restricted Sale Date, then the Company will make payments to the Initial
Investor in such amounts and at such times as shall be determined pursuant to
this Section 2(b).

     (iii) The amount (the “Periodic Amount”) to be paid by the Company to the
Initial Investor shall be determined as of each Computation Date (as defined
below) and such amount shall be equal to the Periodic Amount Percentage (as
defined below) of the principal amount of the Holder’s Debentures for the period
from the date following the relevant Required Filing Date or the Required
Effective Date or a Restricted Sale Date, as the case may be, to the first
relevant Computation Date, and thereafter to each subsequent Computation Date
(each such period, a “Computation Period”). The “Periodic Amount Percentage”
means two percent (2) of the Purchase Price of all Debentures for each
Computation Period (and pro rata for any Computation Period which is less than
thirty [30] days). Anything in the preceding provisions of this paragraph (iii)
to the contrary notwithstanding, after the relevant Effective Date the Purchase
Price shall be deemed to refer to the sum of (X) the principal amount of all
Debentures not yet converted and (Y) the Held Shares Value. By way of
illustration and not in limitation of the foregoing, if the Registration
Statement is filed on or before the Required Filing Date, but is not declared
effective until seventy-five (75) days after the Initial Required Effective
Date, the Periodic Amount will aggregate five percent (5%) of the Purchase Price
of the Debentures (2% for days 1-30, plus 2% for days 31-60, plus 1% for days
61-75).

     (iv) Each Periodic Amount, if any, will be payable by the Company, except
as provided in the other provisions of the immediately succeeding subparagraph
(v), in cash or other immediately available funds to the Investor on the third
Trading Day after

(A) with respect to Periodic Amounts for Computation Periods ending on or before
the Effective Date, (i) the earlier of the Effective Date or the date which is
one hundred eighty (180) days after the Initial Required Effective Date (the
“First Specified Periodic Payment Date”) and (ii) if relevant, the last day of
each Computation Period after the First Specified Periodic Payment Date, and

(B) with respect to all Periodic Amounts accruing after the Effective Date, the
last day of the relevant Computation Period,

in each case, without requiring demand therefor by the Investor.

     (v) Notwithstanding the provisions of the immediately preceding
subparagraph (iv),

(A) at the option of the Company, exercisable in its discretion on the date the
Periodic Amount is due; provided, however, that the Company may exercise this
discretion if, but only if the Effective Date is on or before the First
Specified Periodic Payment Date and the Registration Statement covering the
Payment Shares is then effective; or

D/BIP/832564.2

--------------------------------------------------------------------------------

- 7 -


(B) at the option of the Investor, exercisable in its sole and absolute
discretion by written notice to the Company at any time before the Periodic
Amount is paid,

all or a portion of the Periodic Amount shall be paid by the issuance of
additional shares of Common Stock to the Investor (“Payment Shares”) in an
amount equal to the Periodic Amount being paid thereby divided by the then
applicable Conversion Price; provided, further that the “Delivery Date” for the
Payment Shares shall be three (3) Trading Days after the date the Periodic
Amount is due (if the election is made by the Company) or after the Investor
gives the notice contemplated by clause (B) of this subparagraph. The provisions
of Section 5(b)(i) of the Securities Purchase Agreement shall apply to the
delivery of the certificates of the Payment Shares based on the relevant
Periodic Amount.

     (vi) The parties acknowledge that the damages which may be incurred by the
Investor if the Registration Statement is not filed by the Required Filing Date
or the Registration Statement has not been declared effective by a Required
Effective Date, including if the right to sell Registrable Securities under a
previously effective Registration Statement is suspended or the shares of the
Company’s stock are not listed on the Principal Trading Market, may be difficult
to ascertain. The parties agree that, subject to the provisions of Section
11(k), the amounts payable pursuant to the foregoing provisions of this Section
2(b) represent a reasonable estimate on the part of the parties, as of the date
of this Agreement, of the amount of such damages.

     (vii) Notwithstanding the foregoing, the amounts payable by the Company
pursuant to this provision shall not be payable to the extent any delay in the
filing or effectiveness of the Registration Statement occurs because of an act
of, or a failure to act or to act timely by the Initial Investor or its counsel.

     (viii) "Computation Date" means (A) the date which is the earlier of (1)
thirty (30) days after the Required Filing Date, the Required Effective Date or
a Restricted Sale Date, as the case may be, or (2) the date after the Required
Filing Date, the Required Effective Date or Restricted Sale Date on which the
Registration Statement is filed (with respect to payments due as contemplated by
Section 2(b)(i) hereof) or is declared effective or has its restrictions removed
or the shares of the Company’s stock are listed on the Principal Trading Market
(with respect to payments due as contemplated by Section 2(b)(ii) hereof), as
the case may be, and (B) each date which is the earlier of (1) thirty (30) days
after the previous Computation Date or (2) the date after the previous
Computation Date on which the Registration Statement is filed (with respect to
payments due as contemplated by Section 2(b)(i) hereof) or is declared effective
or has its restrictions removed or the shares of the Company’s stock are listed
on the Principal Trading Market (with respect to payments due as contemplated by
Section 2(b)(ii) hereof), as the case may be.

     (ix) Anything in the preceding provisions of this Section 2(b) to the
contrary notwithstanding, if, but only if, the Registration Statement is
declared effective within thirty (30) days following the Initial Required
Effective Date,

D/BIP/832564.2

--------------------------------------------------------------------------------

- 8 -


(A) the provisions of Section 2(b)(i) shall not apply; and

(B) the provisions of Section 2(b)(ii) shall not apply to the fact that the
Registration Statement was initially declared effective after the Initial
Required Effective Date;

and the Company will not have any obligation to pay any Periodic Amount to the
Investor with respect thereto; provided, however, that the provisions of Section
2(b)(ii) shall continue to apply to all other events described therein.

3. Obligations of the Company. In connection with the registration of the

Registrable Securities, the Company shall do each of the following:

     (a) Prepare promptly, and file with the SEC by the Required Filing Date a
Registration Statement with respect to not less than the number of Registrable
Securities provided in Section 2(a) above, and thereafter use its reasonable
best efforts to cause such Registration Statement relating to Registrable
Securities to become effective by the Required Effective Date and keep the
Registration Statement effective at all times during the period (the
“Registration Period”) continuing until the earlier of (i) the date when the
Investors may sell all Registrable Securities under Rule 144 without volume or
other restrictions or limits or (ii) the date the Investors no longer own any of
the Registrable Securities, which Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading;

     (b) Prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement as may be necessary to keep
the Registration Statement effective at all times during the Registration
Period, and, during the Registration Period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by the Registration Statement until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in the
Registration Statement;

     (c) Permit a single firm of counsel designated by the Initial Investors
(which, until further notice, shall be deemed to be Krieger & Prager LLP, Attn:
Samuel Krieger, Esq., which firm has requested to receive such notification;
each, an “Investor’s Counsel”) to review the Registration Statement and all
amendments and supplements thereto a reasonable period of time (but not less
than three (3) Trading Days) prior to their filing with the SEC, and not file
any document in a form to which such counsel reasonably objects;

     (d) Notify each Investor (except for provisions marked with an asterisk
(*)) and the Investor’s Counsel and any managing underwriters immediately (and,
in the case of (i)(A) below, not less than three (3) Trading Days prior to such
filing) and (if requested by any such person) confirm such notice in writing no
later than one (1) Trading Day following the day

D/BIP/832564.2

--------------------------------------------------------------------------------

- 9 -


(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to the Registration Statement is proposed to be filed; (B)* whenever
the SEC notifies the Company whether there will be a “review” of such
Registration Statement; (C)* whenever the Company receives (or a representative
of the Company receives on its behalf) any oral or written comments from the SEC
in respect of a Registration Statement (copies or, in the case of oral comments,
summaries of such comments shall be promptly furnished by the Company to the
Investor’s Counsel); and (D) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the SEC or any other Federal or state governmental authority for (A)*
amendments or supplements to the Registration Statement or Prospectus, (B)*
additional information not pertaining to the Investors or (C) additional
information pertaining to the Investors; (iii) of the issuance by the SEC of any
stop order suspending the effectiveness of the Registration Statement covering
any or all of the Registrable Securities or the initiation of any proceedings
for that purpose; (iv) if at any time any of the representations or warranties
of the Company contained in any agreement (including any underwriting agreement)
contemplated hereby ceases to be true and correct in all material respects; (v)
of the receipt by the Company of any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose; and (vi) of the occurrence of any event that to the
best knowledge of the Company makes any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. In addition, the Company shall communicate with the
Investor’s Counsel with regard to its proposed written responses to the comments
contemplated in clause (C) of this Section 3(d), so that, to the extent
practicable, the Investor’s Counsel shall have the opportunity to comment
thereon;

     (e) Unless such filing is publicly available on the SEC’s EDGAR system (via
the SEC’s web site at no additional charge), furnish to each Investor and to
Investor’s Counsel (i) promptly after the same is prepared and publicly
distributed, filed with the SEC, or received by the Company, one (1) copy of the
Registration Statement, each preliminary prospectus and prospectus, and each
amendment or supplement thereto, and (ii) such number of copies of a prospectus,
and all amendments and supplements thereto and such other documents, as such
Investor may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Investor;

     (f) As promptly as practicable after becoming aware thereof, notify each
Investor of the happening of any event of which the Company has knowledge, as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and use its best efforts promptly to prepare a supplement or
amendment to

D/BIP/832564.2

--------------------------------------------------------------------------------

- 10 -


the Registration Statement or other appropriate filing with the SEC to correct
such untrue statement or omission, and, unless such filing is publicly available
on the SEC’s EDGAR system (via the SEC’s web site at no additional charge),
deliver a number of copies of such supplement or amendment to each Investor as
such Investor may reasonably request;

     (g) As promptly as practicable after becoming aware thereof, notify each
Investor who holds Registrable Securities being sold (or, in the event of an
underwritten offering, the managing underwriters) of the issuance by the SEC of
a Notice of Effectiveness or any notice of effectiveness or any stop order or
other suspension of the effectiveness of the Registration Statement at the
earliest possible time;

     (h) As promptly as practicable after becoming aware thereof, notify each
Investor who holds Registrable Securities of the fact that the ability of the
Investor to sell Registrable Securities under the Registration Statement will
soon be unavailable, whether as a result of

(i) the impending cessation or expiration of the effectiveness of the
Registration Statement, for which notice should be given at least thirty (30)
days in advance, except that the Company's obligation under this clause shall be
satisfied if the Company has previously given written notice of such date to
such Investor and such date has not changed since the date of such written
notice; or

(ii) the fact that the Company has issued Registrable Shares to the Investor
equal to ninety percent (90%) or more of the shares registered for resale by
such Investor in the Registration Statement.

     (i) Comply with Regulation FD or any similar rule or regulation regarding
the dissemination of information regarding the Company, and in furtherance of
the foregoing, and not in limitation thereof, and notwithstanding anything to
the contrary in this Agreement or in any of the other Transaction Agreements,
not disclose to the Investor any non-public material information regarding the
Company;

     (j) Notwithstanding the foregoing, if at any time or from time to time
after the date of effectiveness of the Registration Statement, the Company
notifies the Investors in writing that the effectiveness of the Registration
Statement is suspended for any reason, whether due to a Potential Material Event
or otherwise, the Investors shall not offer or sell any Registrable Securities,
or engage in any other transaction involving or relating to the Registrable
Securities, from the time of the giving of such notice until such Investor
receives written notice from the Company that such the effectiveness of the
Registration Statement has been restored, whether because the Potential Material
Event has been disclosed to the public or it no longer constitutes a Potential
Material Event or otherwise; provided, however, that the Company may not so
suspend the right to such holders of Registrable Securities during the periods
the Registration Statement is required to be in effect other than during a
Permitted Suspension Period (and the applicable provisions of Section 2(b) shall
apply with respect to any such suspension other than during a Permitted
Suspension Period);

D/BIP/832564.2

--------------------------------------------------------------------------------

- 11 -


     (k) Use its reasonable efforts to secure and maintain the designation of
all the Registrable Securities covered by the Registration Statement on the
Principal Trading Market and the quotation of the Registrable Securities on the
Principal Trading Market;

     (l) Provide a transfer agent (“Transfer Agent”) and registrar, which may be
a single entity, for the Registrable Securities not later than the initial
Effective Date;

     (m) Cooperate with the Investors who hold Registrable Securities being
offered to facilitate the timely preparation and delivery of certificates for
the Registrable Securities to be offered pursuant to the Registration Statement
and enable such certificates for the Registrable Securities to be in such
denominations or amounts as the case may be, as the Investors may reasonably
request, and, within five (5) Trading Days after a Registration Statement which
includes Registrable Securities is ordered effective by the SEC, the Company
shall deliver, and shall cause legal counsel selected by the Company to deliver,
to the Transfer Agent for the Registrable Securities (with copies to the
Investors whose Registrable Securities are included in such Registration
Statement) an appropriate instruction and opinion of such counsel, which shall
include, without limitation, directions to the Transfer Agent to issue
certificates of Registrable Securities(including certificates for Registrable
Securities to be issued after the Effective Date and replacement certificates
for Registrable Securities previously issued) without legends or other
restrictions, subject to compliance with applicable law and other rules and
regulations, including, without limitation, prospectus delivery requirements;

     (n) Take all other reasonable administrative steps and actions (including
the participation of Company counsel) necessary to expedite and facilitate
disposition by the Investor of the Registrable Securities pursuant to the
Registration Statement; provided, however, that the foregoing does not require
that the Company take any steps whatsoever regarding the identification or
selection of a broker to sell the Registrable Securities, the identification of
buyers of the Registrable Securities, or the negotiation of the sale terms of
the Registrable Securities; and

     (o) Not file any other registration statement (other than the Registration
Statement and amendments thereto) during the period commencing on the Closing
Date and ending on the Effective Date.

4. Obligations of the Investors. In connection with the registration of the

Registrable Securities, the Investors shall have the following obligations:

     (a) Each Investor, by such Investor's acceptance of the Registrable
Securities, agrees to cooperate with the Company to provide factual information
regarding the Investor, as reasonably requested by the Company in connection
with the preparation and filing of the Registration Statement hereunder, unless
such Investor has notified the Company in writing of such Investor's election to
exclude all of such Investor's Registrable Securities from the Registration
Statement; and

D/BIP/832564.2

--------------------------------------------------------------------------------

- 12 -


     (b) Each Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(f), (g) or (i)
above, such Investor will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Investor's receipt of the copies of the supplemented or
amended prospectus contemplated by Section 3(f), (g) or (i), and, if so directed
by the Company, such Investor shall deliver to the Company (at the expense of
the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in such Investor's possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice.

     5. Expenses of Registration. All reasonable expenses (other than
underwriting discounts and commissions of the Investor) incurred in connection
with registrations, filings or qualifications pursuant to Section 3, but
including, without limitation, all registration, listing, and qualifications
fees, printers and accounting fees, the fees and disbursements of counsel for
the Company shall be borne by the Company. In addition, a fee for a single
counsel for the Investors (as a group and not individually) equal to $4,500 for
the review of each Registration Statement and $2,000 for the review of each
post-effective amendment to a Registration Statement shall be borne by the
Company.

     6. Indemnification. In the event any Registrable Securities are included in
a Registration Statement under this Agreement:

     (a) To the extent permitted by law, the Company will indemnify and hold
harmless each Investor who holds such Registrable Securities, the directors, if
any, of such Investor, the officers, if any, of such Investor, and each Buyer
Control Person (each, an “Indemnified Party”), against any losses, claims,
damages, liabilities or expenses (joint or several) incurred (collectively,
“Claims”) to which any of them may become subject under the Securities Act,
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise,
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any of the
following statements, omissions or violations in the Registration Statement, or
any post-effective amendment thereof, or any prospectus included therein: (i)
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement or any post-effective amendment thereof or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
any untrue statement or alleged untrue statement of a material fact contained in
the final prospectus (as amended or supplemented, if the Company files any
amendment thereof or supplement thereto with the SEC) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rule or regulation under the Securities Act, the Exchange Act or any state
securities law (the matters in the foregoing clauses (i) through (iii) being,
collectively referred to as “Violations”). Subject to clause (b) of this Section
6, the Company shall reimburse the Investors, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with

D/BIP/832564.2

--------------------------------------------------------------------------------

- 13 -


investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a) shall not (I) apply to any Claim arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of such Indemnified Party
expressly for use in connection with the preparation of the Registration
Statement, any such amendment thereof or supplement thereto or prospectus, if
such prospectus (or supplement or amendment thereto) was timely made available
by the Company pursuant to Section 3(b) hereof; (II) be available to the extent
such Claim is based on a failure of the Investor to deliver or cause to be
delivered the prospectus made available by the Company or the amendment or
supplement thereto made available by the Company; (III) be available to the
extent such Claim is based on the delivery of a prospectus by the Investor after
receiving notice from the Company under Section 3(f), (g) or (i) hereof (other
than a notice regarding the effectiveness of the Registration Statement or any
amendment or supplement thereto), or (IV) apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed. The
Investor will indemnify the Company and its officers, directors and agents
(each, an “Indemnified Party”) against any claims arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company, by or on behalf of such Investor, expressly
for use in connection with the preparation of the Registration Statement or the
amendment or supplement thereto, subject to such limitations and conditions as
are applicable to the indemnification provided by the Company pursuant to this
Section 6. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.

     (b) Promptly after receipt by an Indemnified Party under this Section 6 of
notice of the commencement of any action (including any governmental action),
such Indemnified Party shall, if a Claim in respect thereof is to be made
against any indemnifying party under this Section 6, deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel satisfactory to the
indemnifying party (provided such counsel shall not have a conflict of interest
with the Indemnified Party and provided that all defenses available to the
Indemnified Party can be maintained without prejudicing the rights of the
indemnifying party). In case any such action is brought against any Indemnified
Party, and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate in, and, to the extent that
it may wish, jointly with any other indemnifying party similarly notified,
assume the defense thereof, subject to the provisions herein stated and after
notice from the indemnifying party to such Indemnified Party of its election so
to assume the defense thereof, the indemnifying party will not be liable to such
Indemnified Party under this Section 6 for any legal or other reasonable
out-of-pocket expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof other than reasonable costs of
investigation, unless the indemnifying party shall not pursue the action to its
final conclusion. The Indemnified Party shall have the right to employ separate
counsel in any such action and to participate in the defense thereof, but the
fees and reasonable out-of-

D/BIP/832564.2

--------------------------------------------------------------------------------

- 14 -


pocket expenses of such counsel shall not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the action with
counsel as provided above. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action. The
indemnification required by this Section 6 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as such
expense, loss, damage or liability is incurred and is due and payable; provided,
however, that the Investor shall not obligated to make any indemnification
payment to the Company under this Section 6 unless and until there has been a
final adjudication of liability on the part of the Investor.

     7. Contribution. To the extent any indemnification by an indemnifying party
is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that (a) no contribution shall be made under circumstances where the
maker would not have been liable for indemnification under the fault standards
set forth in Section 6; (b) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Registrable
Securities who was not guilty of such fraudulent misrepresentation; and (c)
except where the seller has committed fraud (other than a fraud by reason of the
information included or omitted from the Registration Statement as to which the
Company has not given notice as contemplated under Section 3 hereof) or
intentional misconduct, contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.

     8. Reports under Securities Act and Exchange Act. With a view to making
available to Investor the benefits of Rule 144 promulgated under the Securities
Act or any other similar rule or regulation of the SEC that may at any time
permit Investor to sell securities of the Company to the public without
Registration (“Rule 144”), the Company agrees to:

     (a) make and keep public information available, as those terms are
understood and defined in Rule 144;

     (b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

     (c) furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) if not available on the SEC’s EDGAR system, a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company and (iii) such other information as may be
reasonably requested to permit the Investor to sell such securities pursuant to
Rule 144 without Registration; and

D/BIP/832564.2

--------------------------------------------------------------------------------

- 15 -


     (d) at the request of any Investor holding Registrable Securities (a
“Holder”), give its Transfer Agent instructions (supported by an opinion of
Company Counsel or other counsel to the Company, if required or requested by the
Transfer Agent) to the effect that, upon the Transfer Agent’s receipt from such
Holder of

(i) a certificate (a “Rule 144 Certificate”) certifying (A) that the Holder’s
holding period (as determined in accordance with the provisions of Rule 144) for
the shares of Registrable Securities which the Holder proposes to sell (the
“Securities Being Sold”) is not less than (1) year and (B) as to such other
matters as may be appropriate in accordance with Rule 144 under the Securities
Act, and

(ii) an opinion of counsel acceptable to the Company (for which purposes it is
agreed that the initial Investor’s Counsel shall be deemed acceptable if not
given by Company Counsel) that, based on the Rule 144 Certificate, Securities
Being Sold may be sold pursuant to the provisions of Rule 144, if the Holder has
complied with the requirements of Rule 144, even in the absence of an effective
Registration Statement,

the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s books and records (except to the extent any such
legend or restriction results from facts other than the identity of the Holder,
as the seller or transferor thereof, or the status, including any relevant
legends or restrictions, of the shares of the Securities Being Sold while held
by the Holder). If the Transfer Agent reasonably requires any additional
documentation at the time of the transfer, the Company shall deliver or cause to
be delivered all such reasonable additional documentation as may be necessary to
effectuate the issuance of an unlegended certificate.

     9. Assignment of the Registration Rights. The rights to have the Company
register Registrable Securities pursuant to this Agreement and the rights of the
Investor under Section 8 hereof shall be automatically assigned by the Investor
to any transferee of the Registrable Securities (excluding any transfer of such
Registrable Securities by a sale pursuant to an effective Registration Statement
or pursuant to Rule 144) or of all or any portion of any unconverted Debentures
or unexercised Warrants, but , only if the Company is, within a reasonable time
after such transfer or assignment, furnished with written notice of (a) the name
and address of such transferee or assignee, (b) the securities with respect to
which such registration rights are being transferred or assigned, and (c)
written evidence of the transferee’s assumption of the Investor’s obligations
under this Agreement.

     10. Amendment of Registration Rights. Any provision of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Investors who represent a Majority in
Interest of the Holders as of the relevant date. Any

D/BIP/832564.2

--------------------------------------------------------------------------------

- 16 -


amendment or waiver effected in accordance with this Section 10 shall be binding
upon each Investor and the Company.

11. Miscellaneous.


     (a) A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.

     (b) Notices required or permitted to be given hereunder shall be given in
the manner contemplated by the Securities Purchase Agreement, (i) if to the
Company or to the Initial Investor, to their respective address contemplated by
the Securities Purchase Agreement, and (ii) if to any other Investor, at such
address as such Investor shall have provided in writing to the Company, or at
such other address as each such party furnishes by notice given in accordance
with this Section 11(b).

     (c) Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

     (d) This Agreement shall be governed by and interpreted in accordance with
the laws of the State of New York for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. Each of the parties consents to the exclusive jurisdiction of the
federal courts whose districts encompass any part of the County of New York or
the state courts of the State of New York sitting in the County of New York in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non coveniens, to the bringing of any such proceeding in such
jurisdictions.

     (e) The Company and the Investor hereby waive a trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other in respect of any matter arising out of or in connection with
this Agreement or any of the other Transaction Agreements.

     (f) If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.

     (g) Subject to the requirements of Section 9 hereof, this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto.

D/BIP/832564.2

--------------------------------------------------------------------------------

- 17 -

     (h) All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.

     (i) The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning thereof.

     (j) This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by telephone line facsimile transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.

     (k) The Company acknowledges that any failure by the Company to perform its
obligations under Section 3(a) hereof, or any delay in such performance, whether
or not as a result of the Company’s negligence, failure to act or otherwise,
could result in loss to the Investors, and the Company agrees that, in addition
to any other liability the Company may have by reason of such failure or delay,
the Company shall be liable for all direct damages caused by any such failure or
delay, unless the same is the result of force majeure. NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR CONSEQUENTIAL DAMAGES.

     (l) This Agreement (including to the extent relevant the provisions of
other Transaction Agreements) constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

D/BIP/832564.2

--------------------------------------------------------------------------------

- 18 -


     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

INITIAL INVESTOR:
____________________________________
[Print Name of Initial Investor]
By:
_________________________________
Name:
______________________________
Title:
_______________________________


COMPANY:
PLURISTEM LIFE SYSTEMS, INC.


By:
_________________________________
Name:
______________________________
Title:
_______________________________


D/BIP/832564.2

--------------------------------------------------------------------------------

  SCHEDULE 1                                   Shares which may be included in 
“Permitted Selling Shareholder”                               Registration
Statement   Ernest Muller                       1,000,000  shares on exercise of
warrants   Zegal & Ross Capital                       1,400,000  shares 
 Tayside Trading                       3,600,000  shares   Levi Israel LLC     
                 3,600,000  shares   EDA Capital                     
 1,400,000  shares 


D/BIP/832564.2

--------------------------------------------------------------------------------